Citation Nr: 9916584	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-46 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
residuals of a shell fragment wound of the right upper back.  

2.  Entitlement to an initial evaluation in excess of 
40 percent for the residuals of a shell fragment wound of the 
left thigh to include demyelinating peripheral neuropathy 
with myositis and injury to the femoral nerve.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
November 1954.

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the San Diego, California, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to service 
connection for a lung disorder secondary to the service-
connected residuals of a shell fragment wound of the right 
upper back was certified by the RO to the Board.  The Board 
finds that it does not have jurisdiction over the lung 
disorder claim in absence of the filing of a notice of 
disagreement.  38 U.S.C.A. § 7105(a) (West 1991).  In the 
instant case, the record does not reflect that an appeal of 
the issue of service connection for a lung disorder was 
initiated by a notice of disagreement.  

The record reflects that the veteran withdrew his appeal for 
service connection for a lung disorder in December 1992.  See 
38 C.F.R. § 20.204 (1998).  The record shows that the veteran 
gave testimony on the issue of service connection for a lung 
disorder in a March 1995 personal hearing before a hearing 
officer at the RO.  The hearing officer denied the claim in a 
June 1995 decision that was sent to the veteran with an 
attached supplemental statement of the case.  The June 1995 
statement of the case did not include the issue of service 
connection for a lung disorder.  



The record does not contain a timely filed notice of 
disagreement or a statement that could be construed as a 
disagreement with the hearing officer's determination and 
desire for appellate review.  See 38 C.F.R. §§ 20.201, 20.301 
(1998).  A VA Form 646 submitted by the veteran's 
representative in October 1995 does not make any reference to 
the issue of a lung disorder.  

The RO issued a supplemental statement of the case in 
December 1996, which included the issue of service connection 
for a lung disorder secondary to the veteran's service-
connected shell fragment wounds of the right upper back.  The 
notice sent to the veteran with the supplemental statement of 
the case stated that the veteran must respond within 60 days 
to perfect the appeal as to any new issue contained in the 
supplemental statement of the case, which was not included in 
the substantive appeal.  The veteran responded in 
December 1996, but did not refer to the lung disorder claim.

The Board notes that appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991) (emphasis added); see also 38 C.F.R. 
§ 20.200 (1998).  In this regard, the statute contemplates an 
orderly and sequential process.  Moreover, a timely 
substantive appeal is required to perfect an appeal.  Roy v. 
Brown, 5 Vet. App. 554, 555-56 (1993).  The Board may 
exercise jurisdiction based on a notice of disagreement 
timely filed under the statute, but may not do so on any 
basis not provided by statute or by regulation.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993).  

In the case at hand, the Board finds that a timely notice of 
disagreement was not filed with the June 1995 determination 
of the hearing officer.  Accordingly, the issue of service 
connection for a lung disorder is not before the Board at 
this time.  


The Board further notes that this case involves an appeal as 
to the initial rating of the veteran's left thigh and right 
upper back disabilities, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(holding that in initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings).  

The record shows that the hearing officer granted service 
connection for the residual scarring from shell fragment 
wounds of the right upper back and left thigh in May 1994.  
In a June 1994 rating decision, the RO assigned 
noncompensable evaluations for each disability effective the 
date of the veteran's claim in December 1992.  In a June 1998 
rating decision, the RO increased the evaluation of the left 
thigh disability to 40 percent on the basis that the left 
thigh disability included axonal demyelinating peripheral 
neuropathy, myositis, and injury to the femoral nerve.

With respect to the veteran's claim for a nervous disorder 
and post-traumatic stress disorder (PTSD), the Board notes 
that it does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence has been 
submitted, and before the Board may reopen such a claim, it 
must find that new and material evidence has been submitted.  
Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  When new and material evidence has 
not been submitted in a previously denied claim "[f]urther 
analysis ... is neither required, nor permitted."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (finding in a case where 
new and material evidence had not been submitted that the 
Board's analysis of whether the claims were well grounded 
constituted a legal nullity).  

Upon review of the claims file, the Board notes that the RO 
previously denied service connection for a nervous disorder 
in a September 1977 rating decision.  While the current 
appeal contains an issue of whether service connection for 
PTSD is warranted, the September 1992 statement of the case 
and statements of the accredited representative in 
August 1993 and October 1995 indicate that the issue of 
service connection for a nervous disorder is also currently 
on appeal.  

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") has held that a claim 
based on a diagnosis of a new mental health disorder, taken 
alone or in combination with a prior diagnosis of a related 
mental disorder, states a new claim, for the purpose of the 
jurisdiction requirement.  Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).

The probative medical evidence shows diagnoses of anxiety 
neurosis in VA examination reports dated in June 1974 and 
March 1976.  The September 1977 rating decision shows that 
service connection for a nervous disorder was denied as the 
evidence did not warrant any change in the previous 
determinations.  In September 1991, the veteran reopened his 
claim for a nervous disorder and was given a diagnosis of 
PTSD in a December 1992 VA examination.  In light of the 
diagnosis of a new mental disorder, the Board finds that the 
veteran has stated a new claim for the purpose of determining 
the nature of the Board's jurisdiction.  Accordingly, the 
Board will adjudicate the claim for service connection for an 
anxiety disorder, including PTSD, as a new claim pursuant to 
38 U.S.C.A. § 5107(a), rather than reopening a previously 
disallowed claim pursuant to 38 U.S.C.A. § 5108.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The probative medical evidence shows that the veteran's 
shell fragment wound of the right upper back is manifested by 
a 4 centimeter nontender, nonadherent hyper-pigmented scar.

3.  The probative medical evidence of record shows that the 
veteran's left thigh disability, characterized as axonal 
demyelinating peripheral neuropathy, myositis, and femoral 
nerve injury is manifested by pain, weakness, and muscle 
atrophy of the left lower extremity.

4.  The left thigh disability picture more nearly 
approximates the criteria of complete paralysis of the 
quadriceps extensor muscles due to femoral nerve impairment.

5.  The probative medical evidence shows that the left thigh 
lipoma was tender and painful on objective demonstration.

6.  The claim for service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

7.  The service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experience, are not sufficiently disabling as to 
preclude all kinds of substantially gainful employment, nor 
is he unemployable solely as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the residuals of a shell fragment wound of the right upper 
back have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7804 (1998). 

2.  The criteria for an initial evaluation of 10 percent for 
the residuals of a shell fragment wound of the left thigh for 
the period from December 8, 1992 to August 22, 1994 have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).

3.  The criteria for an evaluation in excess of 40 percent 
for the residuals of a shell fragment wound of the left thigh 
to include demyelinating peripheral neuropathy with myositis 
and injury to the femoral nerve have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
4.124a, Diagnostic Code 8526 (1998).

4.  The veteran's claim for service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

5.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).

Residuals of a shell fragment wound of the right upper back

Factual background

The veteran requested that his claim for service connection 
for the residuals of a shrapnel wound of the back be reopened 
in a December 1992 statement.  

On VA examination in April 1994, the VA examiner noted a scar 
on the veteran's back secondary to a shrapnel wound incurred 
while in Korea in 1953.  The veteran reported that he had 
fragments excised from the back.  On physical examination, 
the examiner noted a 4 x 1 centimeter hyper-pigmented scar on 
the right back.  

The veteran reported in a March 1995 personal hearing before 
a hearing officer that the residuals of the shrapnel injury 
to his back consisted of pain and limitation of motion of his 
right shoulder.  

The veteran reported in an April 1995 VA examination that he 
had fragments removed from his back during service.  On 
physical examination, the examiner noted a 4 centimeter 
nonadherent oblique scar on the right posterior thorax, which 
was inferior and medial to the tip of the scapula.  He also 
noted that the scar was freely movable and concluded that it 
was not bound to the tip of the scapula.  The examiner found 
no muscle loss in the area of the scar.  He also found that 
muscle power appeared normal.  

The diagnosis was shell fragment wound of the right posterior 
thorax with no muscle or tissue loss, and freely movable 
scar, which was nonadherent and nontender.  The examiner also 
diagnosed subdeltoid bursitis of the right shoulder and noted 
that he would suspect that it was secondary to gout.  He 
further opined that the scar was not related to the 
subdeltoid bursitis.  

The VA examiner noted two linear hyper-pigmented scars on the 
veteran's back in a June 1996 VA examination. 

Specific Criteria

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (1998).

Objective findings of slight disability of muscles include 
minimal scar without evidence of fascial defect, atrophy, or 
impaired tonus.  38 C.F.R. § 4.56(d)(1)(iii).  Slight 
disability also includes no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

Moderate disability of muscles is manifested by objective 
findings of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Clinical findings include some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The schedule of ratings for the skin provide a 10 percent 
evaluation for superficial, poorly nourished scars, with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  




The schedule also provides that scars may be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected disability within the meaning of 38 U.S.C.A. § 
5107(a).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

In the case at hand, the Board finds that a compensable 
evaluation is not warranted for the residuals of a shell 
fragment wound of the right upper back.  The probative 
medical evidence shows that the veteran's shell fragment 
wound is manifested by a 4 centimeter nontender, nonadherent, 
hyper-pigmented scar.  The probative medical evidence does 
not show that the scar is poorly nourished with repeated 
ulceration or is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  

The probative medical evidence also does not show that the 
scar causes any limitation of function of a body part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The veteran 
reported pain and limitation of motion of his right shoulder.  
The competent medical evidence does not show that the 
veteran's right shoulder disorder is related to his service-
connected scar of the back.  The VA examiner diagnosed 
subdeltoid bursitis in April 1995.  The examiner attributed 
the right shoulder disorder to gout, rather than to the 
service-connected scar.  

The probative medical evidence also shows that the residuals 
of a shell fragment wound of the back is manifested by slight 
disability of the muscles insofar as there is no evidence of 
fascial defect, atrophy, or impaired tonus, or metallic 
fragments retained in muscle tissue.  See 38 C.F.R. 
§ 4.56(d)(1).  The April 1995 VA examination report shows 
that there was no muscle or tissue loss in the area of the 
scar.  The VA examiner also noted that muscle power appeared 
normal.  Accordingly, the probative medical evidence does not 
show that the muscle disability is greater than slight.  The 
Board notes that the schedule of ratings for slight 
disability of the muscles in the area of the scapula (Muscle 
Groups I and II) provide noncompensable evaluations.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5301, 5302.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the of a 
compensable evaluation for the residuals of a shell fragment 
wound of the right upper back.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  Accordingly, the Board finds that the 
criteria have not been met for a compensable schedular 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Code 7804; Fenderson, 12 Vet. App. at 126.

Residuals of a Shell fragment wound of the Left thigh

Factual background

Hospital admission cards from the Surgeon General's Office 
show that the veteran was admitted in July 1953 with a 
diagnosis of missile wound of the thigh with no nerve or 
artery involvement.  The operative diagnosis was removal of 
foreign body from the extremities.  

The veteran filed a claim for service connection for the 
residuals of a shrapnel wound of the left thigh in 
December 1992.  

VA outpatient treatment records show that the veteran 
complained of a painful thigh mass over the past six months 
in the area where he had a shrapnel wound.  

The records show that the veteran had a piece of fatty tissue 
measuring 5 x 1 x 3.5 centimeters removed from the left thigh 
in April 1993.  The pathology report shows a diagnosis of 
lipoma.  A follow-up examination report shows that the 
incision was healing well.

VA examination of the veteran in April 1994 revealed a 3 x 3 
centimeter scar on the left anterior thigh.  

A VA outpatient treatment report dated in September 1994 
shows that the veteran was seen for complaints of swelling 
and decreased sensation of the left lower leg.  The diagnosis 
was acute gouty attack.  A November 1994 report shows that 
the veteran had pain of the left gastrocnemius muscle.  The 
examiner noted a 2 centimeter scar of the left upper thigh 
and strength of 3.5/5.  Physical examination of the left leg 
in December 1994 revealed decreased sensation and vibration 
with strength of 2/5.  

The veteran reported in a March 1995 personal hearing before 
a hearing officer at the RO that the April 1993 surgery was 
in the same area of his shell fragment wound scar.  He 
reported problems with numbness of the left leg and that the 
left thigh had become smaller than the right since the 
operation.  

The veteran reported that his left leg was weak and numb in 
an April 1995 VA examination.  On physical examination, the 
examiner found decreased bulk of the left leg, particularly 
in the left thigh, but near normal bulk in the calf and foot.  
Muscle strength was reduced in all muscles to about 3+/5, and 
slightly weaker in the hamstrings.  Sensory examination was 
not intact to pinprick, light touch, and vibration in the 
left leg.  The examiner noted a lot of pain and give-away of 
the left leg, but he could not locate the lesion from the 
neurologic examination.  The impression was axonal and 
demyelinating sensory motor peripheral neuropathy.  The 
examiner further noted that the neuropathic firing pattern in 
the left vastus lateralis muscle suggested prior nerve damage 
to the quadriceps, but no evidence of active denervation was 
found in the muscle.  

An April 1995 VA orthopedic examination report shows that the 
veteran used a walker to protect the left leg.  The examiner 
noted a 2.5 centimeter scar located 25 centimeters above the 
superior pole of the patella.  The examiner noted that the 
scar was slightly indented.  Quadriceps function was noted to 
be good.  The examiner further noted that there appeared to 
be some fibrosis of the quadriceps underneath the scar, but 
that the muscle moved freely underneath.  The scar was noted 
to be nonadherent, nontender without signs of infection and 
normal sensation surrounding the scar.  The examiner noted 
marked atrophy of the left lower extremity.  The examiner 
opined that the left knee symptomatology was unrelated to the 
scar, which he believed to be due to degenerative arthritis 
secondary to gouty arthritis.  

An October 1995 VA outpatient report shows an impression of 
mixed motor and sensory polyneuropathy, with strength 
difficult to evaluate secondary to pain.  A February 1996 
report shows that the veteran was seen for left leg pain and 
weakness.  The examiner's impression was neuropathic pain 
probably secondary to polyneuropathy.  The report contains 
notations of neurovascular or musculoskeletal defect of the 
left anterior thigh possibly related to lipoma removal, 
possibly secondary to post-surgical myositis, and possible 
femoral neurovascular branch injury.  

An October 1996 VA neurological examination revealed strength 
in the lower left extremity of 3-4/5 in all muscles tested 
with give-way weakness.  The examiner noted decreased pin 
prick to light touch and vibration sense over the entirety of 
the left leg with no particular distribution.  There was 
decreased bulk in the quadriceps.  The veteran's gait was 
antalgic and he had trouble walking on his heels and toes.  
He could stand on either foot with some trouble.  The 
diagnosis was axonal demyelination peripheral neuropathy, 
left lumbosacral radiculopathy, and atrophy of the left 
quadriceps with possible partial femoral neuropathy.  

The examiner noted that there were some functional elements 
to his examination, and opined that some of the give-way, 
which could be related to pain as well as the loss of 
sensation over the entire extremity did not make sense, and 
also the positive Hoover sign, which did show some evidence 
that he was giving-way.  

The examiner further noted that electromyography (EMG) 
findings were suggestive of lumbosacral radiculopathy, which 
would not be related to the shrapnel wound injury.  The 
examiner found that the only thing that could possibly be 
related to the shrapnel or the recent surgery for the removal 
of the lipoma could be partial damage to the femoral nerve 
which might account for some of the atrophy in the 
quadriceps.  The examiner did not believe that the femoral 
nerve injury accounted for all of the left leg 
symptomatology; the remainder of which could be accounted for 
by either the back disorder or knee disorder or some 
functional component of the examination.  He further observed 
that the iliopsoas was well proximal to the area of the 
incision for the lipoma, which was very weak, and that such 
weakness could not be accounted for by the shrapnel wound or 
lipoma excision.  

The VA examiner noted marked weakness of the left leg in a 
December 1997 VA examination.  The examiner also noted that 
the veteran may have had an injury of the femoral nerve at 
the time of the 1993 lipoma excision.  The veteran used a 
cane and a brace on the left knee due to the weakness of the 
left leg.  The examiner noted that the mixed sensory deficit 
could be due to diabetes mellitus, and perhaps due to some 
radiculopathy from the back.  The examiner noted definite 
weakness with abduction and extension at the hip, and 
weakness with extension and flexion of the knee and the 
ankle.  There were mixed paresthesias throughout the legs.  
The examiner noted that the cutaneous nerve could have been 
sacrificed.  Deep tendon reflexes were 1+ at the knees and 
ankles.  The veteran reported pain on a daily basis of the 
entire left lower extremity associated with weakness, 
numbness, muscle atrophy, also involving the entire foot.  
The examiner opined that the muscle wasting of the leg could 
be most likely due to disuse of the leg due to the femoral 
nerve injury.  

The diagnoses included marked atrophy and weakness of the 
left lower extremity also associated with sensory deficit 
secondary to femoral nerve injury, post shrapnel soft tissue 
excision, marked weakness of the left lower extremity 
secondary to muscle atrophy.  

A March 1998 VA examination report shows that the examiner 
reviewed the veteran's VA medical records and opined with 
respect to the etiology of the polyneuropathy, that the 
veteran was doing relatively well until 1993 when he had a 
lipoma removed at the site of the shrapnel injury and 
following that excision, he developed markedly enhanced 
atrophy and polyneuropathy involving the left lower 
extremity.  In the examiner's opinion the lipoma appeared to 
be the direct result of the shrapnel wound injury and 
scarring, and that following the lipoma resection he had 
myositis and also femoral nerve injury resulting in muscle 
atrophy and also neuropathy of the leg.


Specific Criteria

The regulations provide with respect to the principles of 
combined ratings for muscle injuries that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a) (1998).

The schedule of ratings for muscle injuries provide a 
10 percent evaluation for moderate, a 30 percent evaluation 
for moderately severe, and a 40 percent evaluation for severe 
disability affecting Muscle Group XIV of the thigh.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  Muscle Group XIV 
encompasses the muscles of the anterior thigh group and 
functions include extension of the knee, and simultaneous 
flexion of the hip and flexion of the knee.  Id.

The schedule of ratings for the musculoskeletal system 
provide that myositis will be rated on limitation of motion 
of affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.


The schedule of ratings for the skin provide a 10 percent 
evaluation for superficial, poorly nourished scars, with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
schedule also provides that scars may be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The schedule of ratings for neurological conditions provide a 
40 percent evaluation for anterior crural (femoral) nerve 
impairment when manifested by complete paralysis of 
quadriceps extensor muscles.  Incomplete paralysis of the 
femoral nerve when severe warrants an evaluation of 
30 percent and an evaluation of 20 percent when moderate in 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected left thigh disability within the meaning of 
38 U.S.C.A. § 5107(a); Shipwash, 8 Vet. App. at 224.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

In the instant case, the Board finds that an evaluation 
greater than 40 percent is not warranted for the residuals of 
a shell fragment wound of the left thigh to include 
demyelinating peripheral neuropathy, myositis, and injury to 
the femoral nerve for the following reasons and bases.  
Initially, the Board notes that 40 percent is the maximum 
schedular evaluation under the criteria for anterior crural 
(femoral) nerve paralysis.  Pursuant to the schedule of 
ratings, a 40 percent evaluation pertains to complete 
paralysis of the quadriceps extensor muscles.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8526.  The probative medical 
evidence shows that the veteran has marked atrophy of the 
left lower extremity secondary to his femoral nerve injury.  

The probative medical evidence also shows manifestations of 
pain, weakness, and numbness related to the femoral nerve 
injury.  The probative medical evidence does not show, 
however, complete paralysis of the femoral nerve.  For 
example, the October 1996 VA examination shows that the 
muscle strength was 3-4/5 with respect to the muscles of the 
left lower extremity.  The December 1997 VA examiner noted 
marked atrophy and wasting due to the femoral nerve injury 
and noted that muscle strengths with respect to flexion and 
extension of the knee were 3/5.  The Board finds, however, 
that a higher evaluation is not warranted in light of the 
fact that the disability picture more nearly approximates the 
criteria required for the 40 percent evaluation on the basis 
of complete paralysis of the quadriceps extensor muscles due 
to femoral nerve impairment. 

The Board notes that the veteran is service-connected for the 
residuals of a shell fragment wound of the left thigh.  The 
schedule for rating disabilities for muscle injuries were 
amended effective July 3, 1997 during the pendency of the 
veteran's appeal.  See 62 Fed. Reg. 30,235 (1997).  Where a 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the "version most favorable to appellant" 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The revised schedule was not promulgated to substantively 
change the criteria, but rather "to update this portion of 
the rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  62 Fed. Reg. at 
30,235.

The revised criteria provide that a muscle injury will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (1998).  Similarly, the old 
criteria also provided that the muscle injuries will not be 
combined with the peripheral nerve paralysis, unless 
affecting entirely different functions.  38 C.F.R. § 4.55(g) 
(1996).  In the instant case, the veteran's left thigh muscle 
injury is evaluated on the basis of femoral nerve paralysis.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

The probative medical evidence shows that the veteran's left 
thigh impairment is due to the femoral nerve impairment.  
Accordingly, a separate evaluation is not warranted, unless 
the nerve paralysis and the muscle impairment affect entirely 
different functions.  

The VA examiner in April 1995 identified the vastus lateralis 
muscle with respect to the nerve damage of the quadriceps.  
The April 1994 VA examination report shows that the scar of 
the left thigh was located on the left anterior thigh.  The 
March 1998 VA examination report also shows that the femoral 
nerve injury has resulted in muscle atrophy of the leg.  The 
examiner also relates the femoral nerve injury to the 
manifestations of the veteran's left thigh, namely, pain, 
weakness, and muscle atrophy.  Based upon the probative 
medical evidence of record, the Board finds that the muscle 
impairment was caused by the nerve paralysis; and therefore 
separate evaluations for the muscle and neurological 
impairment are not warranted.  

The record shows that the veteran's left lower extremity 
disability includes myositis.  The Board believes that to 
provide a separate evaluation, in addition to the 
neurological evaluation, for the veteran's myositis would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  
The evaluation of the same disability under various diagnoses 
is to be avoided under 38 C.F.R. § 4.14.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the United States Court 
of Appeals for Veterans Claims (Court) held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Here, the 
symptomatology with respect to myositis is duplicative of and 
overlaps with the symptomatology associated with the femoral 
nerve paralysis.  

Myositis is defined as "inflammation of a muscle."  Carroll 
v. Brown, 8 Vet. App. 128, 129 (1995) (citing Stedman's 
Medical Dictionary 1018 (25th ed. 1990).  The March 1998 VA 
medical opinion shows that the symptomatology associated with 
the femoral nerve paralysis consists of muscle atrophy, pain, 
and weakness.  

While the VA examiner gives three separate service-connected 
diagnoses consisting of axonal demyelinating peripheral 
neuropathy, myositis, and femoral nerve injury, the probative 
medical evidence does not show that the left leg 
symptomatology is separate and distinct.  Rather, the 
evidence shows that the veteran has muscle pain, muscle 
atrophy, and weakness.  The regulations note that the 
function of the anterior thigh group includes simultaneous 
flexion of the hip and of the knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.  The December 1997 VA examination shows 
that the veteran has marked muscle wasting, which precludes 
the veteran from walking greater than one block.  The medical 
evidence of record does not show that the inflammation of the 
muscle due to myositis is separate and distinct from the 
manifestations of the femoral nerve impairment.  Thus, the 
Board finds that a separate evaluation is not warranted for 
myositis.  

The Board has also considered a greater evaluation for the 
left thigh disability on the basis of additional neurological 
impairment to the cutaneous nerve of the thigh.  The 
December 1997 VA examination report shows evidence of 
impairment of the cutaneous nerve, which could have been due 
to the April 1993 surgery.  The examiner noted that the 
veteran had a sensory deficit, which could be partially due 
to the sensory nerve injury in the area of the cutaneous 
nerves.  

The schedule of ratings provides a 10 percent evaluation for 
severe to complete paralysis of the external cutaneous nerve 
of the thigh and a noncompensable evaluation for mild to 
moderate paralysis of the cutaneous nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8529.  The schedule further 
provides that when involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
The VA examiner characterized the nerve injury as sensory in 
nature.  Accordingly, the Board finds that a compensable 
evaluation for impairment of the cutaneous nerve is not 
warranted in absence of medical evidence establishing severe 
to complete paralysis of the cutaneous nerve.

In the case at hand, the Board finds that the probative 
medical evidence supports a staged rating for the veteran's 
left thigh disability.  See Fenderson, 12 Vet. App. at 126.  

The June 1998 supplemental statement of the case shows that 
the RO increased the evaluation for the left thigh disability 
from August 23, 1994, the first date of complaints of 
increased pain of the left leg.  Prior to August 1994, the 
probative medical evidence shows that the veteran had a 
lipoma excised in April 1993.  The VA outpatient reports show 
that the veteran had a soft mass that was manifested by 
tenderness, pain, and swelling.  The Board finds that the 
symptomatology associated with the veteran's lipoma meet the 
criteria of a tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
March 1993 report shows symptoms of recurrent swelling and 
pain of the thigh.  Thus, the Board finds that a 10 percent 
evaluation is warranted for the period from the date that the 
veteran's claim was received on December 8, 1992 to the 
August 22, 1994, the day prior to the effective date of the 
40 percent evaluation.  

The Board also notes that the schedular criteria do not 
preclude assignment of a separate evaluation on the basis of 
tender and painful scars, notwithstanding the assignment of 
the maximum schedular evaluation of 40 percent for femoral 
nerve paralysis effective in August 1994.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  The probative medical evidence, 
however, does not support a compensable evaluation for the 
scar following August 1994.  The VA examiner in April 1995 
found that the 2.5 centimeter left thigh scar, although 
slightly indented, was nontender and nonadherent.  

The veteran's representative asserted in October 1997 that 
any examination of the veteran's disabilities should take 
into account the Court's holding in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Court's decision provides that 
when a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups"  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

The veteran's left thigh disability is evaluated pursuant to 
the neurological impairment to the femoral nerve.  This 
diagnostic code is predicated on paralysis of the quadriceps 
extensor muscles.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8526.  



In cases where the diagnostic code is not predicated on loss 
of range of motion sections 4.40 and 4.45, with respect to 
pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

In exceptional cases where schedular evaluations are found to 
be inadequate an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved by the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service provided the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that the veteran's left thigh disability is 
not so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  The veteran, 
through his representative, asserts that the veteran's 
disability does present an unusual disability picture without 
providing any rationale for his conclusion.  The probative 
evidence of record, however, does not show frequent periods 
of hospitalization as a result of the left leg disability.  

The record shows that the veteran has not worked since 1975 
due to a back disorder.  An October 1998 examination of the 
veteran shows that the veteran has difficulty ambulating and 
has occasional falls due to poor balance.  The report also 
shows that the veteran leaves the house three to four times 
per week to church and the grocery store.  Following a review 
of the evidence of record, the Board finds that that the 
veteran's left leg disability is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board finds 
that referral of the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service is 
not warranted.  


Entitlement to service connection for an 
acquired psychiatric disorder 
to include PTSD.

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

For the purposes of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is generally presumed.  Arms v. West, 12 Vet. App. 188, 
193 (1999) (citing Robinette v. Brown, 8 Vet. App. 69, 75 
(1995)).

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Further, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires satisfaction of three 
elements: (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); 38 C.F.R. § 3.304(f).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

With respect to the first element, the Court stated that, "at 
minimum, a "clear diagnosis" should be an "unequivocal" one."  
Cohen v. Brown, 10 Vet. App. at 139.  The Board notes that VA 
adopted the 1994 edition of Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria which became effective 
in November 1996.  See 38 C.F.R. § 4.125.  

Under DSM-IV, there is no longer the requirement that the 
stressor be "outside the range of usual human experience" and 
be markedly distressing to almost anyone," but rather 
requires that "the person's response to the stressor involve 
intense fear, helplessness, or horror."  Moreover, mental 
health professionals are experts and are presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a diagnosis of PTSD.  
Cohen, 10 Vet. App. at 140. 

As to the second element, the evidence necessary to establish 
the occurrence of a recognizable stressor during service 
varies depending on whether or not the veteran was engaged in 
combat with the enemy.  West v. Brown, 7 Vet. App. 70, 76 
(1994).  

If the claimed stressor is not combat related, "the 
appellant's lay testimony regarding his in-service stressors 
is insufficient to establish the occurrence of the stressor 
and must be corroborated by 'credible supporting evidence.' "  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Even where 
official records do not corroborate that an injury or disease 
was incurred or aggravated during service, including a period 
of combat, VA is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence that an 
injury or disease was incurred during such service, if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  

Where a veteran claims service connection for PTSD, VA may 
not deny the claim because service records do not corroborate 
a veteran's exposure to a stressor.  All that is required is 
that "those service records which are available must support, 
i.e., must not contradict, the veteran's lay testimony 
concerning his stressors," even where the stressor is not 
related to combat.  Doran, 6 Vet. App. at 289.  Corroboration 
is not required for every detail of the stressful event.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The third element under section 3.304(f) requires medical 
evidence of a causal nexus between the current symptomatology 
and the claimed inservice stressor.  




With respect to this element the Board must determine whether 
the asserted stressful event(s) were a specific basis (i.e., 
at least a contributory basis) for the current symptomatology 
identified in the medical reports of record.  Cohen, 10 Vet. 
App. at 150.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Factual background & Analysis

The Board notes that there is information on file from the 
National Personnel Records Center that the veteran's service 
medical records may have been destroyed by fire in 1973.  In 
cases where a veteran's service medical records are 
presumably destroyed, VA has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Initially, the Board notes that the evidence of record 
demonstrates that the veteran engaged in combat with the 
enemy during his service in Korea.  The veteran testified at 
his December 1992 personal hearing that he was one of eight 
men who survived from his company.  The veteran also reported 
that he received shell fragment wounds to the back and left 
thigh.  The veteran's DD 214 shows that he received the 
Purple Heart as well as the Combat Infantry Badge.  
Accordingly, because the record contains service department 
evidence that the veteran engaged in combat, the record 
contains conclusive evidence of the claimed stressors.  
38 C.F.R. § 3.304(f).  




In the case at hand, the Board finds that the three threshold 
criteria for service connection for PTSD have not been met, 
notwithstanding the veteran's combat service.  In this 
regard, the probative medical evidence of record does not 
establish a clear medical diagnosis of PTSD.  

The issue of whether the veteran has a current, clear 
diagnosis of PTSD requires competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The probative medical evidence of record 
shows that the veteran does not have a diagnosis of a mental 
health disorder.  

VA examination of the veteran in December 1992 shows that the 
veteran does not currently have PTSD.  The examiner noted 
that he probably had PTSD for three or four years immediately 
following his Korean combat service.  The Board notes that 
the examiner's opinion may show that the veteran had PTSD in 
the past, but a diagnosis of a disorder in the past does not 
establish that the veteran has a current diagnosis to well 
ground the veteran's claim.  See Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998); Brock v. Brown, 10 Vet. 
App. 155, 164 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The record also shows that the veteran underwent a VA 
examination in April 1995.  The report shows that the 
examiner diagnosed "no mental disorder" and cited to DSM-
IIIR.  The Board notes that DSM criteria acquire an auxiliary 
role which does not come into play until an unequivocal 
diagnosis of PTSD has been rendered.  Cohen, 10 Vet. App. at 
140.  The Board notes that this report corroborates the 
December 1992 examination insofar as it shows that the 
veteran does not have a current mental disorder.  Hence, the 
record does not contain a clear medical diagnosis of PTSD.  
For these reasons and bases, the Board finds that the 
veteran's claim for service connection for PTSD is not well 
grounded.

The Board also finds that the veteran's claim for service 
connection for a psychiatric disorder other than PTSD is not 
well grounded.  The Board reiterates the criteria for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  
Caluza, 7 Vet. App. at 506.

As noted above, the veteran's service medical records are 
unavailable.  Hospital admission cards from the Surgeon 
General's Office show that a diagnosis of combat exhaustion 
was rendered in July 1953.  VA psychiatric examinations 
performed in June 1974 and March 1976 show diagnoses of 
anxiety neurosis.  The VA examiner in June 1974 noted that it 
appeared that the veteran had been treated during service for 
nervousness and "that this then would be considered a 
service-connected condition."  These examination reports, 
however, do not show that the veteran has a current diagnosis 
of a psychiatric disorder.

VA psychiatric examinations performed in December 1992 and 
April 1995 do not show that the veteran currently has a 
diagnosis of a psychiatric disorder.  The December 1992 
report shows that in the examiner's opinion, the veteran did 
not currently have PTSD.  No psychiatric diagnosis was 
rendered.  Subsequently, the VA examiner in April 1995 
diagnosed no mental disorder.  The Board finds that the 
probative medical evidence of record does not meet the 
current disability element specified by the Court in Caluza.  
In absence of a current diagnosis of a psychiatric disorder, 
the veteran's claim for service connection must be denied as 
not well grounded.  Gilpin; Brock; Brammer, supra.

Other matters

Although the Board considered and denied the veteran's claim 
for a psychiatric disorder as not well grounded and the RO 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board also notes that the Court of Appeals found that 
38 U.S.C. § 5107(a) indicates that giving the benefit of the 
doubt to a claimant does not relieve the claimant of carrying 
the burden of establishing a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997) cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  Hence, the 
doctrine of the benefit of the doubt does not apply under the 
present circumstances. 

In this regard, the Court of Appeals held that 38 U.S.C. 
§ 5107(a) requires a claimant to submit and establish a well 
grounded claim before VA is required to provide assistance to 
a claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469.


Entitlement to a total disability rating 
for compensation purposes on the basis of 
individual unemployability.

Factual background

A June 1974 VA examination report shows that the veteran 
worked on a cotton farm and also as a tractor driver 
following his separation from service.  The veteran worked as 
a machine operator from 1959 to 1972 at a cellophane company.  
The examination report shows that the veteran quit on account 
of his back problems.  

A December 1992 VA examination report shows that the veteran 
quit school at the age of 13 to work and did not enter the 
ninth grade.  The report shows that he performed several 
types of occupations following service such as painting, 
truck driving, labor, and factory work.  The report shows 
that he has not been employed since 1975, when he fell and 
injured his back.  

The veteran indicated in his October 1997 application for 
increased compensation on the basis of unemployability that 
his age in addition to his left leg precluded him from 
following any substantially gainful occupation. 

The VA examiner noted in December 1997 that the veteran's 
multiple medical problems were quite profound, but the most 
profound problem as far as employment was concerned was his 
left lower extremity with the muscle wasting.  He further 
noted that the major problem with respect to the veteran's 
lower extremity could very well be the shrapnel injury and 
the excision of the lipoma from the thigh with injury to the 
femoral nerve.  The veteran's tolerance in walking was only 
about a block even when wearing his knee brace.  

With respect to employability, the examiner noted that 
peripheral tremors prevent the veteran from performing 
sedentary-type clerical work, such as making reports.  The 
examiner opined that by far the most serious problem was the 
left lower extremity, which causes an inability to ambulate 
and due to some of his other problems it would be very 
difficult for the veteran to perform sedentary-type work.  
The examiner further opined that it would be very difficult 
to place this 76-year-old in the work force primarily because 
of the left lower extremity, but also because of the combined 
effects of the hypertension, diabetes, arthritis, and 
multiple pains in the joints, particularly the back and neck 
with limitation of motion in both of these areas.

The record contains an itemized statement of earnings from 
the Social Security Administration showing the veteran's 
earnings between the years of 1951 and 1975.  The statement 
shows that the veteran last worked in 1975 and no other 
earnings were recorded for the periods requested.

The record contains a VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance received in October 1998.  The examiner noted that 
the veteran wore a brace on the left knee and had an antalgic 
gait when walking approximately one block.  The examiner 
noted that the veteran had poor balance and occasionally 
falls and required a cane and knee brace for locomotion.  The 
diagnoses were arthritis, hypertension, and diabetes 
mellitus.  

Criteria & Analysis

Initially, the Board notes that the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability is well grounded within the meaning of the 
statutes and judicial construction.  38 U.S.C.A. § 5107(a); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  The Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

The Board notes that service connection is currently in 
effect for the left thigh disability (demyelinating 
peripheral neuropathy with myositis and injury to the femoral 
nerve) currently evaluated as 40 percent disabling in 
accordance with this decision.  The veteran is also service 
connected for the residuals of a shell fragment wound of the 
right upper back, currently evaluated as 0 percent disabling.  
The combined schedular evaluation is 40 percent.  The 
veteran's representative contends that a total disability 
rating for compensation purposes is warranted under the 
present circumstances. 

To warrant a total rating based on individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The veteran's service-connected disabilities equal a combined 
value of 40 percent; thus, the veteran does not meet the 
threshold schedular criteria for a total disability rating.  
Id. 

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16 (b).  In this regard, the 
regulations provide that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  Id.  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Id. 

The regulations also provide that a veteran may be considered 
as unemployable upon termination of employment which was 
provided on account of disability, when it is satisfactorily 
shown that he or she is unable to secure further employment.  
38 C.F.R. § 4.18(b).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

It is insufficient that the veteran is unemployed or has 
difficulty obtaining employment, the issue turns on whether 
the veteran is capable of performing the physical and mental 
acts required of employment, apart from nonservice-connected 
disabilities.  Id.  

Because the veteran has not met the threshold criteria by not 
meeting the percentage requirements for a total disability 
rating for compensation purposes on the basis of individual 
unemployability pursuant to paragraph (a), the veteran's case 
turns on whether referral to the VA Compensation and Pension 
Service for extraschedular consideration of his case as 
directed in paragraph (b) is warranted.  38 C.F.R. § 4.16.  
The Board finds that referral of the case to the Director of 
the Compensation and Pension Service for extraschedular 
consideration of the veteran's case is not warranted.  

On review of the pertinent evidence of record, the Board does 
not find that the veteran's service-connected disabilities, 
in and of themselves, are of sufficient severity as to 
preclude his engaging in all forms of substantially gainful 
employment.  With respect to the VA examiner's December 1997 
opinion, the Board finds that while the opinion shows that 
the veteran's service-connected left leg disability is a 
significant factor with respect to his unemployability, the 
opinion does not show that the veteran is unemployable solely 
as a result of his service-connected disabilities.  

The examiner stated that the veteran's multiple problems are 
quite profound, but that the veteran's muscle wasting of the 
left lower extremity was the most profound, shows that the 
veteran is unemployable only after factoring in his 
nonservice-connected "multiple problems."  The examiner also 
indicates that the veteran's most serious problem is his left 
leg lower extremity.  The Board notes that the probative 
medical evidence of record shows that the left lower 
extremity problems include nonservice-connected pathology 
such as gouty arthritis of the knee, lumbar spine 
radiculopathy, and diabetes mellitus.  

In addition, the examiner's opinion can reasonably be 
construed as showing that the veteran's hypertension, 
diabetes, arthritis, and joint pains in addition to the 
service-connected left leg disability precludes him from 
gainful employment.  It also appears from the examiner's 
opinion that he took the veteran's age into consideration.  
The veteran's age and nonservice-connected disorders are not 
considered for purposes of determining whether the veteran is 
unemployable as a result of his service-connected 
disabilities.  38 C.F.R. § 4.16, 4.19.  The Board notes that 
its inquiry in the instant case is limited to the impact of 
his service-connected disabilities on the ability to work.  

The Board finds that referral of the veteran's claim for a 
total disability rating based on individual unemployability 
to the Director of the Compensation Service is not warranted 
in light of the evidence of record which does not show that 
the veteran is unemployable solely due to his service-
connected disabilities.  38 C.F.R. § 4.14(b).

Based on the evidence of record and the foregoing reasons and 
bases, the Board finds that the preponderance of the evidence 
is against his claim for a total disability rating for 
compensation purposes on the basis of unemployability of the 
veteran.  The evidence does not establish that service-
connected disabilities prevent the veteran from obtaining and 
maintaining substantially gainful employment consistent with 
his educational attainment and occupational background, or 
place him in a different position from others with the same 
combined disability rating.  38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18.


ORDER

Entitlement to an initial compensable evaluation for the 
residuals of a shell fragment wound of the right upper back 
is denied.

Entitlement to a 10 percent evaluation for the residuals of a 
shell fragment wound for the period from December 8, 1992 to 
August 22, 1994 is granted, subject to the governing criteria 
for payment of monetary awards.  

Entitlement to an evaluation in excess of 40 percent for the 
residuals of a shell fragment wound of the left thigh to 
include demyelinating peripheral neuropathy with myositis and 
injury to the femoral nerve is denied.

The appellant not having submitted a well grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder, the 
appeal is denied. 

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 


